Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 08/04/2022 is acknowledged.
Claims 7-9, 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-11, 14-16, 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2019089437 A1; hereinafter “Wang”).
In re Claim 1, Wang discloses an integrated optical sensor (fig. 14) (¶ 00194-00195), comprising:
at least one photon-detection module of a single-photon avalanche photodiode type
 (¶ 00567, 00571);
wherein said at least one photon-detection module comprises:
a substrate (fig. 14 shows a Si substrate);
a semiconducting active zone in the substrate containing germanium (e.g., N++ GeSi), wherein the semiconducting active zone comprises a region containing silicon and germanium
wherein an atomic percentage of germanium in said first and second regions is between 1% and 10% (¶ 0158, 0276), which encompasses the claimed range of 3% and 10%.

MPEP §2144.05-I states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang and control the atomic percentage of germanium in said first and second region within the claimed range in order to enhance the sensitivity of the photo detectors near Infra-red (NIR) as taught by a teaching reference Cheng et al. (US 20200075793 A1;) in para [0029, 0047].

In re Claim 2, Wang discloses the sensor according to claim 1 (fig. 14), wherein the region contains a silicon germanium alloy (¶ 00194-00195).

In re Claim 3, Wang discloses the sensor according to claim 2 (fig. 14), wherein the region comprises a N-type doped region formed by said silicon germanium alloy (¶ 00194-00195) and an undoped region formed by said silicon germanium alloy (“intrinsic I layer that is not intentionally doped”; ¶ 00194) overlying said N-type doped region.

In re Claim 4, Wang discloses the sensor according to claim 3 (fig. 14), further comprising a P-type doped layer (e.g., P++ layer) overlying the undoped region.

In re Claim 5, Wang discloses the sensor according to claim 2 (fig. 14), wherein the region comprises a N-type doped region (N++ layer) formed by said silicon germanium alloy and a lightly P-type doped region (Intrinsic layer I GeSi can be lightly doped; ¶ 00194, 00334) formed by said silicon germanium alloy overlying said N-type doped region (00194-00195)

In re Claim 6, Wang discloses the sensor according to claim 5 (fig. 14), further comprising a P-type doped layer (i.e., P++ layer) overlying the lightly P-type doped region (00194-00195).

In re Claim 10, Wang discloses the sensor according to claim 1 (fig. 14), wherein the substrate comprises a top face (e.g., top of CMOS layer) and a top of said region (i.e., top of the N++ GeSi layer) is located at a distance from said top face.

In re Claim 11, Wang discloses the sensor according to claim 10 (fig. 14), further comprising a layer of silicon (e.g., top P++ Si layer) located between said top face and the top of said region.

In re Claim 14, Wang discloses the sensor according to claim 1, wherein the sensor includes a plurality of photon-detection modules (¶ 00194).

In re Claim 15, Wang discloses the sensor according to claim 1, wherein the sensor is a component of an imaging system (¶ 00194-00195).

In re Claim 16, Wang discloses the sensor according to claim 15, wherein the imaging system is a component of an electronic apparatus selected from a group consisting of a tablet (¶ 00237) or a cellular mobile telephone.

In re Claim 24, Wang discloses an integrated optical sensor (fig. 14) (¶ 00194-00195), comprising:
at least one photon-detection module of a single-photon avalanche photodiode type
 (¶ 00567, 00571);
wherein said at least one photon-detection module comprises:
a substrate doped with P-type (fig. 14 shows P-type Si);
a first region containing silicon and germanium on said substrate and doped with N-type (N++ GeSi);
a second region containing silicon and germanium on said first region (Intrinsic GeSi shown as I GeSi);
wherein said second region is undoped (“intrinsic I layer that is not intentionally doped”; ¶ 00194); and
a layer of P-type doped semiconductor material (P++ layer on top of Intrinsic layer) on the second region;
wherein an atomic percentage of germanium in said first and second regions is between 1% and 10% (¶ 0158, 0276), which encompasses the claimed range of 3% and 10%.

MPEP §2144.05-I states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang and control the atomic percentage of germanium in said first and second region within the claimed range in order to enhance the sensitivity of the photo detectors near Infra-red (NIR) as taught by a teaching reference Cheng et al. (US 20200075793 A1;) in para [0029, 0047].

In re Claim 25, Wang discloses the sensor according to claim 24, wherein the sensor includes a plurality of photon-detection modules (¶ 00194).

In re Claim 26, Wang discloses the sensor according to claim 24, wherein the sensor is a component of an imaging system (¶ 00194-00195).

In re Claim 27, Wang discloses the sensor according to claim 24, wherein the imaging system is a component of an electronic apparatus selected from a group consisting of a tablet (¶ 00237) or a cellular mobile telephone.

In re Claim 28, Wang discloses an integrated optical sensor (fig. 54) (¶ 00334), comprising:
at least one photon-detection module of a single-photon avalanche photodiode type (¶ 00567, 00571);
wherein said at least one photon-detection module comprises:
a substrate doped with P-type (fig. 54 shows P-type Si);
a first region containing silicon and germanium on said substrate and doped with N-type (N++ layer is an GeSi layer; ¶ 00334);
a second region containing silicon and germanium on said first region;
wherein said second region is lightly P-type doped (¶ 00334; the I GeSi can be P-doped); and
a layer of P-type doped semiconductor material (the buffer layer; ¶ 00334) on the second region;
wherein an atomic percentage of germanium in said first and second regions is between 1% and 10% (¶ 0158, 0276), which encompasses the claimed range of 3% and 10%.

MPEP §2144.05-I states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang and control the atomic percentage of germanium in said first and second region within the claimed range in order to enhance the sensitivity of the photo detectors near Infra-red (NIR) as taught by a teaching reference Cheng et al. (US 20200075793 A1;) in para [0029, 0047].

In re claims 29-31: see above claims 25-27, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893